     Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 1 of 11
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                             ENTERED
                   IN THE UNITED STATES DISTRICT COURT                       June 15, 2021
                   FOR THE SOUTHERN DISTRICT OF TEXAS                 Nathan Ochsner, Clerk
                            HOUSTON DIVISION


MOAZZAM PIRZADA,                         §
                                         §
                   Plaintiff,            §
                                         §
v.                                       §         CIVIL ACTION NO. H-21-0664
                                         §
AAA TEXAS, LLC,                          §
                                         §
                   Defendant.            §



                        MEMORANDUM OPINION AND ORDER


      Plaintiff Moazzam Pirzada ("Plaintiff") asserts claims against
AAA Texas, LLC ("Defendant") for violations of Title VII of the
Civil Rights Act of 1964 (\\Title VII") and 42 U.S. C.                   §    1981. 1
Pending before the court is Defendant's Motion to Dismiss and to
Compel Arbitration (\\Defendant's Motion to Compel Arbitration")
{Docket    Entry      No.   12).   For       the   reasons   explained        below,
Defendant's Motion to Compel Arbitration will be granted.


                 I.     Factual and Procedural Background

      Plaintiff was hired by Defendant in August of 2014 and was

promoted to Branch Manager in January of 2015.2              Plaintiff signed



      Plaintiff's Original Complaint and Request for Injunctive
      1

Relief ("Complaint"), Docket Entry No. 1, pp. 1-2 �� 2 3. For
purposes of identification all page numbers reference the
pagination imprinted at the top of the page by the court's
Electronic Case Filing { '\ECF") system.
          at 3 1 13; Defendant's Answer to Plaintiff's Complaint,
Docket Entry No. 11, p. 5 � 13.
     Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 2 of 11



an   arbitration           agreement, 3       which   provided     that   "any    and   all

Arbitrable Claims                      will be subject to               and   be resolved

exclusively by and through final and binding arbitration                                 114



The Agreement defined "Arbitrable Claims" as meaning "all claims of

any nature or kind arising out of, relating to, or connected with

this        Arbitration        Agreement        or    your     employment      with     the

Club                ,, 5
                            The Agreement clarified that it would require

Plaintiff "to resolve through final and binding arbitration any and

all disputes and claims between you and the Club, including, but

not limited to, claims arising out of, related to, or connected

with your employment or its termination."6

       Plaintiff is Muslim and Pakistani.7                     Plaintiff alleges that

his supervisor             (1) imposed onerous requirements and delay in

granting         Plaintiff's      request       for    a   religious      accommodation,

(2) gave Plaintiff negative                    performance     reviews resulting in

Plaintiff         not      receiving      a    pay    raise,     ( 3)   imposed   onerous

requirements and delay in granting Plaintiff's Family and Medical



      Plaintiff's Memorandum of Law Opposing Defendant's Motion to
       3

Dismiss and to Compel Arbitration ("Plaintiff's Response"), Docket
Entry No. 13, p. 2.

      Mutual and Binding Arbitration Agreement ("Arbitration
       4

Agreement" or the "Agreement"), Exhibit A to Defendants' Motion to
Compel Arbitration, Docket Entry No. 12-2, p. 3.
       5
           Id.
       6
           Id.
       7
           Complaint, Docket Entry No. 1, p. 3 �� 11-12.
                                               -2-
      Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 3 of 11



Leave Act request,            (4) removed Plaintiff from his branch in the

Gal            area and reassigned him to the more remote Cypress branch,

and      (5) systematically understaffed Plaintiff's branches,                   all
because of discriminatory and retaliatory bias. 8
         On    June 3,    2021,     Defendant filed        its Motion to      Compel
Arbitration. 9        Plaintiff responded on June 8, 2021. 10


                                  II.   Legal Standard

         In enacting the Federal Arbitration Act                 ("FAA") , 9 U.S. C.
§ § 1,        et seq.,    Congress "expressed a strong policy favoring
arbitration before litigation, and the courts are bound to take
notice        of   this   broad     policy    as    well   as   specific   statutory
provisions in dealing with arbitration clauses in contracts."
J.S.     &   H. Construction Co. v. Richmond County Hospital Authority,

473 F.2d 212, 214-215 (5th Cir. 1973).                The FAA provides that "[a]
written provision in any                     contract evidencing a transaction
involving          commerce    to   settle     by    arbitration    a   controversy
thereafter arising out of such contract or transaction . . . shall
be valid, irrevocable, and enforceable, save upon such grounds as
exist at law or in equity for the revocation of any contract."


      Complaint, Docket Entry No. 1, p. 7 1 48. See== id. at
        8

p. 4 11 23-25 (explaining Plaintiff's allegation that he was
reassigned to the Cypress branch in retaliation for his refusal to
treat two employees of different races unequally).
        9
         Defendants' Motion to Compel Arbitration, Docket Entry No. 12,
p. 1.
        10
             Plaintiff's Response, Docket Entry No. 13, p. 1.
                                             -3-
   Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 4 of 11



9 U.S.C. §      2.   Section 4 of the FAA permits a party to seek an

order compelling arbitration if the other party has failed to

arbitrate under a written agreement.             9   u.s.c.   §   4.    "The party

resisting arbitration bears the burden of showing that he is

entitled to a jury trial under            §   4 of the Arbitration Act."

Dillard v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 961 F.2d

1148,    1154   (5th Cir. 1992)    (internal quotations and citation

omitted).

        Courts apply a two-step inquiry when ruling on a motion to

compel arbitration.      Edwards v. Doordash, Inc., 888 F.3d 738, 743

(5th Cir. 2018) (citing Klein v. Nabors Drilling USA L.P., 710 F.3d

234, 236 (5th Cir. 2013)).     "First, the court asks whether there is

a valid agreement to arbitrate and, second, whether the current

dispute falls within the scope of a valid agreement."                   Id.

        "Determining whether there is a valid arbitration agreement is

a question of state contract law and is for the court."                 Huckaba v.

Ref-Chem, L.P., 892 F.3d 686, 688 (5th Cir. 2018) (citing Kubala v.

Supreme Production Services,      Inc.,       830 F.3d 199.,      202    (5th Cir.

2016)). "[T]he party moving to compel arbitration must show that

the agreement meets all of the requisite contract elements."                  Id.

The movant must only prove the existence of an agreement by a

preponderance of the evidence.      Grant v. Houser, 469 F. App'x 310,

315 (5th Cir. 2012).

        "[I]n step two of the analysis, determining the scope of a

valid arbitration agreement               we apply the federal policy and

                                   -4-
     Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 5 of 11



resolve ambiguities in favor of arbitration."            Klein, 710 F.3d at

237 (internal citation omitted)             "[W]hen a court interprets []

provisions in an agreement covered by the FAA, 'due regard must be

given to the federal policy favoring arbitration, and ambiguities

as to the scope of the arbitration clause itself resolved in favor

of arbitration.'"      Mastrobuono v. Shearson Lehman Hutton, Inc., 115

S. Ct. 1212, 1218 (1995) (quoting Volt Information Sciences, Inc.

v. Board of Trustees of Leland Stanford Junior University,                   109

S. Ct. 1248, 1255 (1989))


                               III.   Analysis

       Plaintiff concedes that he signed the arbitration agreement11

but argues that (1) the arbitration agreement is invalid and

unenforceable because it impermissibly limits Plaintiff's ability

to   conduct    discovery12    and    (2)   even   if   the   court   compels

arbitration, it should stay rather than dismiss the case.13


A.    The Agreement's Limits on Discovery are Not Unconscionable

       Section 6 of the Arbitration Agreement allows the parties "to

take the depositions of up to three individuals and any expert

witness(es) designated by the other party, and to serve document

requests and up to 35 special interrogatories." 14            It also states


      11 Plaintiff's   Response, Docket Entry No. 13, p. 2.
      i2Id.


      Arbitration Agreement, Exhibit A to Defendant's Motion to
      14

Compel Arbitration, Docket Entry No. 12-2, p. 7.
                                      -5-
   Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 6 of 11



that    "[t] he arbitrator has the authority to allow additional

discovery, including the issuance of subpoenas, that he or she

deems. appropriate based upon a showing of 'good cause,' taking into

account the parties' mutual desire to have a simple, informal,

fast, and cost-effective dispute resolution mechanism." 15

       Plaintiff argues that the Arbitration Agreement's discovery

restrictions           have a "disproportionately negative effect on the

plaintiff in an employment case" because (1) plaintiffs bear the

burden of proof and            ( 2)       defendants in employment cases often

possess "most of the evidence that a plaintiff would need to prove

his or her case                       ll 16
                                              Plaintiff states that he would agree

to participate in arbitration "[i]f the arbitration agreement had

required the Federal Rules of Civil Procedure to be followed," but

"restrictions on           Plaintiff's rights to discovery that are more

limiting        than     the   Federal          Rules   of   Civil   Procedure    are

unconscionable. " 17

       In determining the validity of an arbitration agreement,

courts       apply      ordinary      state-law      principles   that   govern   the

formation of contracts.            First Options of Chicago, Inc. v. Kaplan,

115 S.       Ct. 1920, 1921 (1995).              Accordingly, the court looks to

Texas state law to determine whether the arbitration agreement is

unconscionable.           "Under Texas law, unconscionability includes two


       isid.

       16
            Plaintiff's Response, Docket Entry No. 13, pp. 2-3.
       17
            Id. at 2.
                                               -6-
      Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 7 of 11



aspects:       (1) procedural unconscionability, which refers to the
circumstances        surrounding    the     adoption   of     the   arbitration
provision, and (2) substantive unconscionability, which refers to
the fairness of the arbitration provision itself."                    Carter v.
Countrywide Credit Industries, Inc., 362 F.3d 294, 301 (5th Cir.
2004)     (citing In re Halliburton Co.,          80 S.W.3d 566,      571    (Tex.
2002)).      Plaintiff appears to be arguing substantive unconscion-
ability.      "The burden of proving unconscionability rests on the
party seeking to invalidate the arbitration agreement."                Id.
        The Supreme Court considered and rejected an argument almost
identical to Plaintiff's in Gilmer v. Interstate/Johnson Lane
Corp., 111 S. Ct. 1647 (1991). The plaintiff in that case, who was
suing his former employer for violations of the Age Discrimination
in Employment Act,           complained that the discovery allowed in
arbitration was more limited than in federal court, which in turn
would make it difficult for him to prove discrimination.                    Id. at
1654-55.       The    Supreme Court held that these limitations on
discovery did not preclude arbitration of the plaintiff's claim, in
part     because     the   Court   found    it   "unlikely            that    age
discrimination claims require more extensive discovery than other
claims that we have found to be arbi trable,                 such as RICO and
antitrust claims."         Id. at 1654. Moreover, the Court held that the
plaintiff had made no showing that the discovery provisions under
the    agreement     would   prove insufficient to          allow   him a    fair
opportunity to present his claims. Id. at 1654-55. The Court held

                                      -7-
     Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 8 of 11



that while discovery in arbitration proceedings "might not be as

extensive as in the federal courts, by agreeing to arbitrate, a
party 'trades the procedures and opportunity for review of the
courtroom for the simplicity, informality, and expedition of
arbitration.'"       Id. at 1655 (citing Mitsubishi Motors Corp. v.
Soler Chrysler-Plymouth, Inc., 105 S. Ct. 3346, 3354 (1985)).
       Plaintiff cites no authority for his             argument that any
discovery restriction that is more onerous than the Federal Rules
of    Civil   Procedure    is   unconscionable.        The   only    relevant
authorities that the court has found contradict this argument.               See
Gilmer, 111 S.       Ct.   at 1654-55;     Carter,   362   F.3d at 298-99.
Plaintiff     asserts   that    the Arbitration      Agreement's    discovery
restrictions "violate[] the procedures of JAMS and the American
Arbitration Association[,] " 18 but again cites no authority and does
not specify which procedures he means.         He argues that if the court
determines to compel arbitration, all of the limiting provisions on
discovery should be stricken.19        But he does not explain why this
is necessary when the Arbitration Agreement explicitly empowers the

arbitrator to "allow additional discovery, including the issuance
of subpoenas, that he or she deems appropriate based upon a showing
of 'good cause[.] '" 20




      Arbitration Agreement, Exhibit A to Defendant's Motion to
      20

Compel Arbitration, Docket Entry No. 12-2, p. 7.
                                     -8-
     Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 9 of 11



       The court concludes that Plaintiff has not met his burden of

showing that the Arbitration Agreement's limits on discovery will

deny him a fair opportunity to present his claims.           See Carter, 362

F.3d at 301.        Defendant's Motion to Compel Arbitration will be

granted.


B.     The Court Will Stay the Case Pending Arbitration

       Plaintiff argues that this case should be stayed rather than

dismissed because if Defendant refuses to arbitrate, Title VII's

ninety-day limitations period may expire and the time to file suit

may pass. 21    See Berry v. CIGNA/RSI-CIGNA, 975 F.2d 1188, 1191 (5th

Cir. 1992) ("A civil action under Title VII must be brought within

ninety days of receipt of a right-to-sue letter from the EEOC.");

Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir. 2002)

("This      requirement   to   file   a   lawsuit   within   the   ninety-day

limitation period is strictly construed.").

      When all parties in an action are bound by an agreement to

arbitrate, the court has discretion to dismiss the action.             Alford

v. Dean Witter Reynolds, Inc., 975 F.2d 1161, 1164 (5th Cir. 1992).

A court may use its discretion to dismiss such an action when

"retaining jurisdiction and staying the action will serve no

purpose."                  However,   courts have sometimes found that

staying an action serves the useful purpose of "preserv [ing]                a

forum for redress in the event that arbitration fails to resolve


      21
           Plaintiff's Response, Docket Entry No. 13, p. 4.
                                      -9-
   Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 10 of 11



the claims."       See, e.g., Steadfast Insurance Co. v. Frost Bank,

Civil Action No. SA-17-CV-1222-XR, 2018 WL 3865415, at *2 (W.D.

Tex. Aug. 14, 2018).

       "' [A]   demand for arbitration does not toll the statute of

limitations.'"          Fonseca v. USG     Insurance Services,          Inc.,    467

F. App'x 260, 261 (5th Cir. 2012) (quoting United States ex rel.

Portland Construction Co. v. Weiss Pollution Control Corp., 532

F.2d 1009, 1013 (5th Cir. 1976)).              In Fonseca a plaintiff filed a

demand for arbitration, but the AAA declined to serve as arbitrator

because the defendant failed to pay the required fees.                  Id.     When

the plaintiff later filed suit the Fifth Circuit held that the

action was time-barred, explaining that the plaintiff "could have

(and should have) filed her suit within the statute of limitations

and,     thereafter,      sought    a     stay     of    the   action     pending

arbitration.              Such a course would have guaranteed that the

lawsuit was brought within the limitations period without waiving

any right to arbitration which may have existed."                             Since

Fonseca, courts in the Fifth Circuit have stayed cases based on

plaintiffs' concern "that if arbitration does not proceed for any

reason, the allowable time to file suit possibly will have passed."

Valdez    v.    Texas   Taco   Cabana,    L.P.,    No.   A-14-CA-389-SS,        2014

WL 2980270, at *2 (W.D. Tex. July 1, 2014); see also Steadfast,

2018 WL 3865415, at *2 ("Following Fonseca, the Court will exercise

its discretion to stay this case to preserve a forum for redress in

the event that the arbitration fails to resolve the claims.").

                                        -10-
  Case 4:21-cv-00664 Document 15 Filed on 06/15/21 in TXSD Page 11 of 11



     The court in its discretion will stay the case pending

arbitration but will require the parties to submit status reports

every sixty days.


                      IV.   Conclusion and Order

     For the reasons explained above, Defendant's Motion to Compel

Arbitration (Docket Entry No. 12) is GRANTED.

     This case is STAYED pending arbitration.         The June 18, 2021,

initial pretrial and scheduling conference is CANCELED.                    The

parties are ORDERED to submit a status report on August 13, 2021,

and every sixty days thereafter.

     SIGNED at Houston, Texas, on this the 15th day of June, 2021.




                                                  SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                  -11-
